PER CURIAM.
This appeal was filed by the Commonwealth’s Attorney of the Thirty-First Judicial District from an order of the Floyd ■Circuit Court permitting the prosecuting witness to employ special counsel, over the objections of the Commonwealth’s Attorney, to assist in the prosecution of one charged with a criminal offense.
An appeal 'by the Commonwealth in this type of proceeding is governed by sections 335 and 337 of our Criminal Code of Practice. In view of the fact that .the record affirmatively shows that the Attorney General has refused to participate in this controversy, and has also failed to take the appeal as required by section 337, Criminal Code of Practice, we are constrained to dismiss the appeal.
Appeal dismissed.
COMBS, J., not sitting.